UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6898


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STEVEN SAKASKI ROBINSON, a/k/a Worm,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:06-cr-01322-TLW-1)


Submitted: November 19, 2020                                 Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Sakaski Robinson, Appellant Pro Se. Lauren L. Hummel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stephen Sakaski Robinson appeals the district court’s order denying his motion for

a reduction of his sentence pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

§ 404, 32 Stat. 5194, 5222. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Robinson, No. 4:06-cr-01322-TLW-1 (D.S.C. June 2, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2